Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/797,515 filed on 02/21/2020 is presented for examination by the examiner.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 03/04/2019.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 02/21/2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 13; claim 13 is rejected under 35 U.S.C. 101 because the claim is directed to non-statutory subject matter.  Claim 13 recites “[a] computer-readable medium”.  Under a recent precedential opinion, the scope of the recited “computer readable medium” encompasses transitory media such as signals or carrier waves, where, as here the Specification does not limit the computer readable medium to non-transitory forms.  See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (PTAB 2013) (precedential) (holding recited machine-readable medium ineligible under § 35 U.S.C. 101 since it encompassed transitory media).  The Examiner respectfully suggests that the claim be amended to either “A non-transitory computer-readable storage medium” to make the claim statutory under 35 USC 101; (emphasis added).  

Allowable Subject Matter
Claims 2-5, 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior arts:
US 2017/0217477 to Akatsuka 
[0240] Here, the conversion table used for the calculation of the intervention coefficient a is basically the same as the one described for the intervention detector 40a, except for the following (i.e., the degree of danger D replacing the absolute value of the steering torque I Ts I and the characteristics of the intervention coefficients α and β being mutually interchanged).
[0252] On the other hand, in the present embodiment, as shown in FIG. 31, the intervention detector 40c generates the intervention coefficients α and β based on the steering torque Ts, the degree of danger D which is a determination result of the danger determiner 17, and a priority P, which is a setting by a priority setter 18.
[0258] Then, according to the conversion table prepared in advance, the intervention detector 40c calculates driver intervention coefficients α.sub.D, β.sub.D according to the steering torque Ts and system intervention coefficients α.sub.S, β.sub.S according to the degree of danger D ().

US 2015/0236549 to Budde
[0035] In some embodiments, the firing rules and the rule equations are based on pre-programmed patterns that are typically indicative of lower power quality and/or likely grid failures. For example, a sudden change in the frequency stability of the input power may be typically followed by grid failure. In such a case, the firing rules and or rule equations can be such that the sudden change in frequency stability generates a low quality measure. The controller can be configured to switch to the backup power source in anticipation of the grid failure, or switch from bypass to inverter mode of operation, providing uninterrupted power to the load and protecting the load from the effects of the grid failure. In some embodiments, the controller is configured to run in various modes depending on the quality measure. For example, if the quality measure is high, indicating a high confidence in the quality of the input power, the controller can run the UPS in bypass mode, providing the input power directly to the load. If the quality measure is below a certain threshold, the UPS can be run in inverter operation, routing the input power through various components of the UPS to provide a more reliable quality of power to the load. If the quality measure is below a second threshold, the UPS can run from the backup power source, as the low quality measure can indicate a possible grid failure. The threshold levels used to switch operation modes of the UPS can be pre-programmed. Alternatively or additionally, the threshold levels can be provided or changed by a user. The threshold level can be set based on a preference indicated by the user of saving energy versus a risk tolerance level.

US 2015/0133339 to Prindle
[0148] The biosensors described herein can be used for the development of a genetic classifier integrated with a frequency modulated (FM) output circuit. A classifier is a system that uses multiple inputs to successfully discriminate between at least two possible outcomes; analyte levels that are above or below a predetermined threshold level (e.g. dangerous vs. acceptable levels of toxins). One feature of a classifier is the ability to train based on presented examples. In designs described herein, during training and operation, the levels of chemical inducers that shift the dynamic range and the output threshold of the classifier can be continuously computed and altered within the microfluidic device in an iterative feedback fashion.

US 2011/0314796 to Nakamura
[0084] In step S101, the control circuit 2 calculates an amount (or degree of risk) of condensed water adhering to the detection part 100 in the PM sensor element 10 in the PM detection sensor 1 on the basis of the information obtained from the received detection signals transferred from the various sensors. Specifically, the control circuit 2 predicts the quantity of condensed water which is generated and stayed in the inside of the exhaust gas pipe EX at the upstream of the PM detection sensor 1 on the basis of the elapsed period of time, the operation condition and temperature condition of the diesel engine E/G after the engine start, where, the elapsed period of time is the time length counted form the time when the diesel engine E/G is previously started to the current time.
[0085] The control circuit 2 then calculates the amount (or degree of risk) of condensed water adhering to the detection part 100 in the PM detection sensor 1 by using the relationship obtained in advance on the basis of the shape of the exhaust gas pipe EX. For example, the ambient temperature is low, water is condensed in the exhaust gas pipe EX when the temperature of the exhaust gas pipe EX is decreased after the engine stop or when exhaust gas is introduced into the inside of the exhaust gas pipe EX at a low temperature immediately after the engine start. Further, when the temperature of the exhaust gas pipe EX is relatively high in a short elapsed period of time after the engine stop, the quantity of condensed water is low, and the condensed water can be evaporated within a short period of time. Still further, even if having the same quantity of condensed water, it is possible to easily generate condensed water in the exhaust gas pipe EX when the exhaust gas pipe EX has a curved shape. It is often difficult to scatter the condensed water in the exhaust gas pipe EX having such a curved shape. Accordingly, it is necessary to make an additional map in advance on the basis of experimental results obtained by considering the above conditions. It is also possible to calculate the amount (or degree of risk) of condensed water adhering to the detection part 100 in the PM detection sensor 1 by using the equation which considers the above conditions.

The prior art of record (Beatrice in view of Arias, Blumbergs, Akatsuka, Budde, Prindle, and Nakamura) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 2-5, 7 and 9-10.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0230967 to Beatrice et al. (hereafter “Beatrice”) in view of 2017/0051681 to Arias et al. (hereafter “Arias”) in further view of US 2004/0181334 to Blumbergs et al. (hereafter “Blumbergs”)

As per claim 1, Beatrice discloses a reinforcement leaning method executed by a computer, the reinforcement leaning method comprising:
calculating a degree of risk for a state of a controlled object at a current time point (FIGs. 9 and 13; paragraphs 0038, 0042, 0061, 0086-0087 and 0100: “The risk levels 66 can be a qualitative value, such as low, medium, high or advanced curtailment. Each risk level 66 can be associated with a particular (minimum) cut-in speed for the wind turbine 55. In general, as discussed herein, the greater the risk level, the higher the cut-in speed.” [Wingdings font/0xE0] determining/calculating a risk level for a cut-in speed of a specific wind turbine) with respect to a constraint condition related to the state of the controlled object (FIGs. 9 and 13; paragraphs 0038, 0042, 0061, 0086-0087 and 0100), the predicted value being obtained from model information defining a relationship between the state of the controlled object (FIGs. 9 and 13; paragraphs 0025-0026, 0028 and 0080: “The data server can also receive an assigned baseline risk rank for each of the wind turbines. In at least one example, the baseline rank can be tuned for a specific type and/or species of volant animal, such as bats. In such an example, the assignment of the baseline risk rank can be based on parameters (e.g., proximity of the one or more wind turbines to water, woods, etc.) associated with the one or more wind turbines and/or based on migration pattern data characterizing bat migrations at or near the turbine site. The data server programmed to assign an individual risk level (e.g., low, medium and high) to each of the wind turbines based on an assigned baseline risk rank and the mortality data.” [Wingdings font/0xE0] base risk levels) and a control input to the controlled object (FIGs. 9 and 13; paragraphs 0025-0026, 0028 and 0080: “The data server can also receive an assigned baseline risk rank for each of the wind turbines. In at least one example, the baseline rank can be tuned for a specific type and/or species of volant animal, such as bats. In such an example, the assignment of the baseline risk rank can be based on parameters (e.g., proximity of the one or more wind turbines to water, woods, etc.) associated with the one or more wind turbines and/or based on migration pattern data characterizing bat migrations at or near the turbine site. The data server programmed to assign an individual risk level (e.g., low, medium and high) to each of the wind turbines based on an assigned baseline risk rank and the mortality data.” [Wingdings font/0xE0] the mortality data as a control input).
Beatrice does not explicitly disclose the degree of risk being calculated based on a predicted value of the state of the controlled object at a future time point; and determining the control input to the controlled object at the current time point, from a range defined according to the calculated degree of risk so that the range becomes narrower as the calculated degree of risk increases.
Arias further discloses the degree of risk being calculated based on a predicted value of the state of the controlled object at a future time point (paragraph 0033: “For instance, the forecast model may use the history of the grid behavior to predict a likely future behavior. For instance, this may be used to modify the operation settings in a way that a certain rate of changes of grid frequencies can be fulfilled with the required power increase or decrease. For instance, if the system predicts with a certain likelihood that within a certain timeframe the grid frequency may drop by at maximum 1Hz at a maximum grid frequency gradient of 0.1Hz/s, this may be used as an input to the business model and the business model may commission the operating state or the operation settings such as to provide the required power reserve to compensate the maximum frequency drop at the forecast frequency drop gradient. On the other hand, the likelihood of not fulfilling the grid requirements with certain settings may be calculated. Dependent on the risk level taken in the business model, the operation settings may be chosen such that a certain risk of not fulfilling grid requirements is taken for the benefit of operating the power plant at a higher efficiency and revenue margin instead of providing the power reserve.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Arias into Beatrice’s teaching because it would provide for the purpose of enabling an improved prediction of the power plant response to a variation of certain controlled operation parameters (Arias, paragraph 0008).
Blumbergs further disclose determining the control input to the controlled object at the current time point (paragraphs 0026, 0050-000054 and 0060-0061), from a range defined according to the calculated degree of risk so that the range becomes narrower as the calculated degree of risk increases (paragraphs 0026, 0050-000054 and 0060-0061: “paragraphs 0026, 0050-000054 and 0060-0061: “According to the present invention, the navigation method and system allows dynamic access to different degrees of navigation functions when the vehicle is in motion based on the conditions surrounding the vehicle such as distances from other vehicles and obstacles detected by sensors provided on the vehicle. When the degree of risk involved is high, the access to the navigation functions is further limited, and when the degree of risk is low, a scope of the access to the navigation functions is increased.” [Wingdings font/0xE0] higher risk [Wingdings font/0xE0] less degrees of navigation).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Blumbergs into Beatrice’s teaching and Arias’ teaching because it would provide dynamically changing the scope of access to the navigation functions based on driving environment and conditions (Blumbergs, paragraph 0016).

As per claim 13, Beatrice discloses a computer-readable medium storing therein a reinforcement learning program that causes a computer to execute a process, the process comprising:
calculating a degree of risk for a state of a controlled object at a current time point (FIGs. 9 and 13; paragraphs 0038, 0042, 0061, 0086-0087 and 0100: “The risk levels 66 can be a qualitative value, such as low, medium, high or advanced curtailment. Each risk level 66 can be associated with a particular (minimum) cut-in speed for the wind turbine 55. In general, as discussed herein, the greater the risk level, the higher the cut-in speed.” [Wingdings font/0xE0] determining/calculating a risk level for a cut-in speed of a specific wind turbine) with respect to a constraint condition related to the state of the controlled object (FIGs. 9 and 13; paragraphs 0038, 0042, 0061, 0086-0087 and 0100), the predicted value being obtained from model information defining a relationship between the state of the controlled object (FIGs. 9 and 13; paragraphs 0025-0026, 0028 and 0080: “The data server can also receive an assigned baseline risk rank for each of the wind turbines. In at least one example, the baseline rank can be tuned for a specific type and/or species of volant animal, such as bats. In such an example, the assignment of the baseline risk rank can be based on parameters (e.g., proximity of the one or more wind turbines to water, woods, etc.) associated with the one or more wind turbines and/or based on migration pattern data characterizing bat migrations at or near the turbine site. The data server programmed to assign an individual risk level (e.g., low, medium and high) to each of the wind turbines based on an assigned baseline risk rank and the mortality data.” [Wingdings font/0xE0] base risk levels) and a control input to the controlled object (FIGs. 9 and 13; paragraphs 0025-0026, 0028 and 0080: “The data server can also receive an assigned baseline risk rank for each of the wind turbines. In at least one example, the baseline rank can be tuned for a specific type and/or species of volant animal, such as bats. In such an example, the assignment of the baseline risk rank can be based on parameters (e.g., proximity of the one or more wind turbines to water, woods, etc.) associated with the one or more wind turbines and/or based on migration pattern data characterizing bat migrations at or near the turbine site. The data server programmed to assign an individual risk level (e.g., low, medium and high) to each of the wind turbines based on an assigned baseline risk rank and the mortality data.” [Wingdings font/0xE0] the mortality data as a control input).
Beatrice does not explicitly disclose the degree of risk being calculated based on a predicted value of the state of the controlled object at a future time point; and determining the control input to the controlled abject at the current time point, from a range defined according to the calculated degree of risk so that the range becomes narrower as the calculated degree of risk increases.
Arias further discloses the degree of risk being calculated based on a predicted value of the state of the controlled object at a future time point (paragraph 0033: “For instance, the forecast model may use the history of the grid behavior to predict a likely future behavior. For instance, this may be used to modify the operation settings in a way that a certain rate of changes of grid frequencies can be fulfilled with the required power increase or decrease. For instance, if the system predicts with a certain likelihood that within a certain timeframe the grid frequency may drop by at maximum 1Hz at a maximum grid frequency gradient of 0.1Hz/s, this may be used as an input to the business model and the business model may commission the operating state or the operation settings such as to provide the required power reserve to compensate the maximum frequency drop at the forecast frequency drop gradient. On the other hand, the likelihood of not fulfilling the grid requirements with certain settings may be calculated. Dependent on the risk level taken in the business model, the operation settings may be chosen such that a certain risk of not fulfilling grid requirements is taken for the benefit of operating the power plant at a higher efficiency and revenue margin instead of providing the power reserve.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Arias into Beatrice’s teaching because it would provide for the purpose of enabling an improved prediction of the power plant response to a variation of certain controlled operation parameters (Arias, paragraph 0008).
Blumbergs further disclose determining the control input to the controlled object at the current time point (paragraphs 0026, 0050-000054 and 0060-0061), from a range defined according to the calculated degree of risk so that the range becomes narrower as the calculated degree of risk increases (paragraphs 0026, 0050-000054 and 0060-0061: “paragraphs 0026, 0050-000054 and 0060-0061: “According to the present invention, the navigation method and system allows dynamic access to different degrees of navigation functions when the vehicle is in motion based on the conditions surrounding the vehicle such as distances from other vehicles and obstacles detected by sensors provided on the vehicle. When the degree of risk involved is high, the access to the navigation functions is further limited, and when the degree of risk is low, a scope of the access to the navigation functions is increased.” [Wingdings font/0xE0] higher risk [Wingdings font/0xE0] less degrees of navigation).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Blumbergs into Beatrice’s teaching and Arias’ teaching because it would provide dynamically changing the scope of access to the navigation functions based on driving environment and conditions (Blumbergs, paragraph 0016).

As per claim 14, Beatrice discloses a reinforcement learning system comprising: 
a memory (FIG. 7), and a processor coupled to the memory (FIG. 7), the processor configured to: 
calculate a degree of risk for a state of a controlled object at a current time point (FIGs. 9 and 13; paragraphs 0038, 0042, 0061, 0086-0087 and 0100: “The risk levels 66 can be a qualitative value, such as low, medium, high or advanced curtailment. Each risk level 66 can be associated with a particular (minimum) cut-in speed for the wind turbine 55. In general, as discussed herein, the greater the risk level, the higher the cut-in speed.” [Wingdings font/0xE0] determining/calculating a risk level for a cut-in speed of a specific wind turbine)  with respect to a constraint condition related to the state of the controlled object (FIGs. 9 and 13; paragraphs 0038, 0042, 0061, 0086-0087 and 0100), the predicted value being obtained from model information defining a relationship between the state of the controlled abject (FIGs. 9 and 13; paragraphs 0025-0026, 0028 and 0080: “The data server can also receive an assigned baseline risk rank for each of the wind turbines. In at least one example, the baseline rank can be tuned for a specific type and/or species of volant animal, such as bats. In such an example, the assignment of the baseline risk rank can be based on parameters (e.g., proximity of the one or more wind turbines to water, woods, etc.) associated with the one or more wind turbines and/or based on migration pattern data characterizing bat migrations at or near the turbine site. The data server programmed to assign an individual risk level (e.g., low, medium and high) to each of the wind turbines based on an assigned baseline risk rank and the mortality data.” [Wingdings font/0xE0] base risk levels) and a control input fa the controlled object (FIGs. 9 and 13; paragraphs 0025-0026, 0028 and 0080: “The data server can also receive an assigned baseline risk rank for each of the wind turbines. In at least one example, the baseline rank can be tuned for a specific type and/or species of volant animal, such as bats. In such an example, the assignment of the baseline risk rank can be based on parameters (e.g., proximity of the one or more wind turbines to water, woods, etc.) associated with the one or more wind turbines and/or based on migration pattern data characterizing bat migrations at or near the turbine site. The data server programmed to assign an individual risk level (e.g., low, medium and high) to each of the wind turbines based on an assigned baseline risk rank and the mortality data.” [Wingdings font/0xE0] the mortality data as a control input).
Beatrice does not explicitly disclose the degree of risk being calculated based on a predicted value of the state of the controlled object at a future time point; determine the control input to the controlled object at the current time paint, from a range defined according fa the calculated degree of risk so that the range becomes narrower as the calculated decree of risk increases.
Arias further discloses the degree of risk being calculated based on a predicted value of the state of the controlled object at a future time point (paragraph 0033: “For instance, the forecast model may use the history of the grid behavior to predict a likely future behavior. For instance, this may be used to modify the operation settings in a way that a certain rate of changes of grid frequencies can be fulfilled with the required power increase or decrease. For instance, if the system predicts with a certain likelihood that within a certain timeframe the grid frequency may drop by at maximum 1Hz at a maximum grid frequency gradient of 0.1Hz/s, this may be used as an input to the business model and the business model may commission the operating state or the operation settings such as to provide the required power reserve to compensate the maximum frequency drop at the forecast frequency drop gradient. On the other hand, the likelihood of not fulfilling the grid requirements with certain settings may be calculated. Dependent on the risk level taken in the business model, the operation settings may be chosen such that a certain risk of not fulfilling grid requirements is taken for the benefit of operating the power plant at a higher efficiency and revenue margin instead of providing the power reserve.”)
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Arias into Beatrice’s teaching because it would provide for the purpose of enabling an improved prediction of the power plant response to a variation of certain controlled operation parameters (Arias, paragraph 0008).
Blumbergs further disclose determine the control input to the controlled object at the current time point (paragraphs 0026, 0050-000054 and 0060-0061), from a range defined according to the calculated degree of risk so that the range becomes narrower as the calculated degree of risk increases (paragraphs 0026, 0050-000054 and 0060-0061: “paragraphs 0026, 0050-000054 and 0060-0061: “According to the present invention, the navigation method and system allows dynamic access to different degrees of navigation functions when the vehicle is in motion based on the conditions surrounding the vehicle such as distances from other vehicles and obstacles detected by sensors provided on the vehicle. When the degree of risk involved is high, the access to the navigation functions is further limited, and when the degree of risk is low, a scope of the access to the navigation functions is increased.” [Wingdings font/0xE0] higher risk [Wingdings font/0xE0] less degrees of navigation).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Blumbergs into Beatrice’s teaching and Arias’ teaching because it would provide dynamically changing the scope of access to the navigation functions based on driving environment and conditions (Blumbergs, paragraph 0016).

Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beatrice in view of Arias, and Blumbergs, as applied to claim 1, and in further view of US 2017/0061796 to Osagawa.

As per claim 6, Beatrice does not explicitly disclose the calculating and the determining are executed in an episode-type reinforcement learning in which a unit is defined as a period from initialization of the state of the controlled object until the state of the controlled object no longer satisfies the constraint condition, or a period from initialization of the state of the controlled object until a certain time elapses.
Osagawa further discloses the calculating and the determining are executed in an episode-type reinforcement learning in which a unit is defined as a period from initialization of the state of the controlled object until the state of the controlled object no longer satisfies the constraint condition, or a period from initialization of the state of the controlled object until a certain time elapses (FIG. 13; paragraphs 0136 and 0156-0157).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Osagawa into Beatrice’s teaching, Arias’ teaching and Blumbergs’s teaching because it would provide a purpose of preventing unwanted alarms from being issued and avoiding a collision between two objects (Osagawa, paragraph 0008).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beatrice in view of Arias, and Blumbergs, as applied to claim 1, and in further view of US 2008/0120335 to Dolgoff.

As per claim 8, Beatrice does not explicitly disclose the model information uses a variable indicative of the state of the controlled object at any time point and a variable indicative of the control input to the controlled object at the anytime point, to represent linear approximation of a function for the state of the controlled object at a time point subsequent to the anytime point. 
Dolgoff further discloses the model information uses a variable indicative of the state of the controlled object at any time point and a variable indicative of the control input to the controlled object at the anytime point (FIG. 6; paragraph 0077: “the user can hold down the right mouse button to draw on either the graph in the main frame window 602, or the navigator window 650, and specify graphically what they would like the maintain value (set-point) to be at a given time.”), to represent linear approximation of a function for the state of the controlled object at a time point subsequent to the anytime point (FIG. 6; paragraph 0077: “Every pixel in the sensor information area 610 represents 15 seconds, and a linear approximation is used if the user draws on the navigator window 650. The user can access the line tool by pressing the line tool button, which shows linear maintain value settings, or by selection from a pull-down menu. By holding down the right mouse button during use of the line tool, the user can specify the beginning and end points of a line that will represent a ramp in maintain value settings for the selected sensor. The user can access the zoom tool by pressing the button depicting a magnifying glass: by positioning the cursor over a point of interest, and holding down the right mouse button, and moving the mouse up, the graph will zoom in, by moving the mouse down, the graph will zoom out. In a preferred embodiment, the zoom behavior affects only the Y-axis of the graph.”). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Dolgoff into Beatrice’s teaching, Arias’ teaching and Blumbergs’s teaching because it would provide a purpose of a novel graphical user interface that enhances and simplifies comprehension of readings, device states, variables, text notes, pictures, other values, and how they relate to each other, as well as settings and the current, past, and future status of an environment (Dolgoff, paragraph 0006).

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beatrice in view of Arias, and Blumbergs, as applied to claim 1, and in further view of US 2016/0041074 to Pliskin.

As per claim 11, Beatrice does not explicitly disclose wherein the controlled object is an air conditioning facility.
Pliskin further disclose wherein the controlled object is an air conditioning facility (paragraphs 0015-0016).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Pliskin into Beatrice’s teaching, Arias’ teaching and Blumbergs’s teaching because it would provide a purpose of determining concentration levels of particulates in the air, and, based upon the levels of particulate determined, the unit can automatically change the speed of the blowers to either increase or decrease the volume of air drawn through the unit, or turn off the blowers altogether (Pliskin, paragraph 0015).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Beatrice in view of Arias, and Blumbergs, as applied to claim 1, and in further view of US 2011/0184555 to Kosuge et al. (hereafter “Kosuge”).

As per claim 12, Beatrice does not explicitly disclose wherein the controlled object is an industrial robot.
Kosuge further discloses wherein the controlled object is an industrial robot (paragraphs 0085 and 0098).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kosuge into Beatrice’s teaching, Arias’ teaching and Blumbergs’s teaching because it would provide a purpose of the work progress estimation unit estimates the work progress status based on data input from the measuring unit while referring to the data on the procedure, and the work progress estimation unit selects objects necessary for the next task when the work is found to have advanced to the next procedure  (Kosuge, paragraph 0021).

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193